DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–13 is/are pending.
Claim(s) 14–31 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0057701 A1.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 September 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 20 September 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–3 and 9–13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 4–8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the … acid solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are directly or indirectly dependent from claim 4 and include all the limitations of claim 4. Therefore, claims 5 and 6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the acid solution" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the metal of the organometallic catalyst" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites the limitation "wherein in the crosslinking step, the affinity-treated porous body is immersed in the base solution or acid solution." Claim 1,which claim 4 is directly dependent, recites the limitation "a crosslinking step in which the affinity-treated porous body is immersed in a base solution containing alkali metal hydroxide or alkaline earth metal hydroxides, and conducting a silane dehydration condensation reaction of the affinity-treated porous body to form oligosiloxane bonds, obtaining a crosslinked porous body." Claim 1 has limited the crosslinking step to immersing in a base solution, Therefore, claim 4 fails to further limit the subject matter of claim 1.
Claim 5 recites the limitation "wherein in the crosslinking step, the affinity-treated porous body is immersed in the base solution." Claim 1,which claim 5 is indirectly dependent, recites the limitation "a crosslinking step in which the affinity-treated porous body is immersed in a base solution containing alkali metal hydroxide or alkaline earth metal hydroxides, and conducting a silane dehydration condensation reaction of the affinity-treated porous body to form oligosiloxane bonds, obtaining a crosslinked porous body." Claim 1 has limited the crosslinking step to immersing in a base solution, Therefore, claim 5 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, and 4–13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (JP 2001-176484 A) in view of Akatsu et al. (JP 11-172036 A, hereinafter Akatsu), Call et al. (US 2008/0118827 A1, hereinafter Call), and Anker et al. (EP 2562767 A1, hereinafter Anker).
Regarding claim 1, 4–9, and 11, Emori discloses a method for producing a separator for an electricity storage device, comprising the following steps:
a sheet-forming step in which a silane graft-modified polyolefin, polyethylene and a plasticizer are extruded into a sheet using an extruder (see extruder, [0035]), cooled to solidification and shaped into a molded sheet (see sheet-shaped molded product, [0035]);
a stretching step in which the molded sheet is subjected to biaxial stretching to form a stretched sheet (see biaxial stretching, [0035]);
a porous body-forming step in which the plasticizer is extracted from the stretched sheet to form a porous body (see desolvated, [0035]);
a heat treatment step in which the porous body is subjected to heat treatment and subjected to stretching and relaxation in a transverse direction, which is perpendicular to a machine direction of the porous body, to obtain a heat-treated porous body (see heat set, [0035]);
a crosslinking step in which the porous body is subjected to silane dehydration condensation reaction to form oligosiloxane bonds, obtaining a crosslinked porous body (see crosslinking, [0035]).
Emori does not explicitly disclose:
a stretching step in which the molded sheet is subjected to biaxial stretching to a 20-fold to 250-fold area increase to form a stretched sheet;
a crosslinking step in which the affinity-treated porous body is contacted with a mixture of an organometallic catalyst and water, or is immersed in a base solution or an acid solution, and
conducting a silane dehydration condensation reaction to form oligosiloxane bonds, obtaining a crosslinked porous body;
a washing and drying step in which the crosslinked porous body is washed with water and dried;
wherein in the crosslinking step, the affinity-treated porous body is immersed in the base solution or acid solution;
wherein in the crosslinking step, the affinity-treated porous body is immersed in the base solution;
wherein the temperature of the base solution is 20° C to 100° C and the pH thereof is 8 to 14;
wherein in the crosslinking step, the affinity-treated porous body is immersed in the acid solution;
wherein the metal of the organometallic catalyst is one or more selected from the group consisting of scandium, vanadium, copper, zinc, zirconium, palladium, gallium, tin, titanium, iron, nickel and lead;
wherein a content of scandium, vanadium, copper, zinc, zirconium, palladium, gallium, tin, titanium, iron, nickel or lead in the separator for an electricity storage device is 0.10 ppm to 200 ppm as the total in terms of atoms; and
wherein in the washing and drying step, the crosslinked porous body is washed with water at a temperature of 20 to 100° C and a pH of 6 to 8 and dried.
Akatsu discloses a method for producing a separator for an electricity storage device, comprising the following steps a stretching step in which the molded sheet is subjected to biaxial stretching to a 20-fold to 250-fold area increase to form a stretched sheet (TABLE 1, [0038]); a crosslinking step in which the affinity-treated porous body is contacted with a mixture of an organometallic catalyst and water, or is immersed in a base solution or an acid solution, and conducting a silane dehydration condensation reaction to form oligosiloxane bonds, obtaining a crosslinked porous body (see catalysts, [0021]); and a washing and drying step in which the crosslinked porous body is washed with water and dried (see dried, [0020]); wherein in the crosslinking step, the affinity-treated porous body is immersed in the base solution or acid solution (see catalyst, [0021]); wherein in the crosslinking step, the affinity-treated porous body is immersed in the base solution (see bases, [0021]); wherein the temperature of the base solution is 20° C to 100° C and the pH thereof is 8 to 14 (see bases, [0021]); wherein in the crosslinking step, the affinity-treated porous body is immersed in the acid solution (see acids, [0021]); wherein the metal of the organometallic catalyst is one or more selected from the group consisting of scandium, vanadium, copper, zinc, zirconium, palladium, gallium, tin, titanium, iron, nickel and lead (see catalyst, [0021]); wherein a content of scandium, vanadium, copper, zinc, zirconium, palladium, gallium, tin, titanium, iron, nickel or lead in the separator for an electricity storage device is 0.10 ppm to 200 ppm as the total in terms of atoms (see catalyst, [0022]); and wherein in the washing and drying step, the crosslinked porous body is washed with water at a temperature of 20 to 100° C and a pH of 6 to 8 and dried (see water, [0021]) to improve the puncture strength and reduce the crosslinking time ([0021], [0022]). Emori and Akatsu are analogous art because they are directed to methods for producing separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Emori with the stretching step, crosslinking step, and washing and drying step of Akatsu in order to improve the puncture strength and reduce the crosslinking time.
Modified Emori does not explicitly disclose:
an affinity treatment step in which the heat-treated porous body is immersed in an organic solvent that is amphiphilic for water and organic materials, and
the liquid affinity of the heat-treated porous body is increased to obtain an affinity-treated porous body impregnated with the organic solvent;
Call discloses a method for producing a separator for an electricity storage device, comprising an affinity treatment step in which the heat-treated porous body is immersed in an organic solvent that is amphiphilic for water and organic materials, and the liquid affinity of the heat-treated porous body is increased to obtain an affinity-treated porous body impregnated with the organic solvent to improve the wettability of the separator (see wetting agents, [0015]). Emori and Call are analogous art because they are directed to separators for electricity storage device. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Emori with the affinity treatment step of Call in order to improve the wettability of the separator.
Further modified Emori does not explicitly disclose:
the affinity-treated porous body is immersed in a base solution containing alkali metal hydroxides or alkaline earth metal hydroxides.
Anker discloses a crosslinking step in which an article is immersed in a base solution containing alkali metal hydroxides or alkaline earth metal hydroxide, and conducting a silane dehydration condensation reaction to form oligosiloxane bonds (see catalyst compound, [0025]) to reduce the environmental impact and hazard of the crosslinking step (see catalyst, [0008]). Emori and Anker are analogous art because they are directed to silane crosslinking of polyethylenes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the crosslinked porous body of further modified Emori with the alkali metal hydroxides or alkaline earth metal hydroxides of Anker in order to reduce the environmental impact and hazard of the crosslinking step.
Regarding claim 2, modified Emori discloses all claim limitations set forth above and further discloses a method for producing a separator for an electricity storage device:
wherein the weight ratio of the silane graft-modified polyolefin and the polyethylene is 0.05/0.95 to 0.40/0.60 ([0010], [0013]).
Regarding claim 10, modified Emori discloses all claim limitations set forth above and further discloses a method for producing a separator for an energy storage device:
wherein the silane graft-modified polyolefin is not a master batch resin containing a dehydrating condensation catalyst that crosslinks the silane graft-modified polyolefin before the sheet-forming step (see slurry, [0035]).
Regarding claims 12 and 13, Emori discloses a method for producing an electricity storage device, comprising the following steps:
a sheet-forming step in which a silane graft-modified polyolefin, polyethylene and a plasticizer are extruded into a sheet using an extruder (see extruder, [0035]), cooled to solidification and shaped into a molded sheet (see sheet-shaped molded product, [0035]);
a stretching step in which the molded sheet is subjected to biaxial stretching to form a stretched sheet (see biaxial stretching, [0035]);
a porous body-forming step in which the plasticizer is extracted from the stretched sheet to form a porous body (see desolvated, [0035]);
a heat treatment step in which the porous body is subjected to heat treatment and subjected to stretching and relaxation in the transverse direction to obtain a heat-treated porous body (see heat set, [0035]);
a crosslinking step in which the porous body is subjected to silane dehydration condensation reaction to form oligosiloxane bonds, obtaining a crosslinked porous body (see crosslinking, [0035]);
a step of laminating and/or winding a positive electrode, the separator, and a negative electrode, to obtain a laminated stack or wound body (see lithium batteries, [0002]);
a step of inserting the laminated stack or wound body into an exterior body (see lithium batteries, [0002]);
a step of pouring an electrolyte solution into the exterior body (see lithium batteries, [0002]); and
a step of connecting lead terminals to the positive electrode and negative electrode (see lithium batteries, [0002]).
Emori does not explicitly disclose:
a stretching step in which the molded sheet is subjected to biaxial stretching to a 20-fold to 250-fold area increase to form a stretched sheet;
a crosslinking step in which the affinity-treated porous body is contacted with a mixture of an organometallic catalyst and water, or is immersed in a base solution or an acid solution and subjected to silane dehydration condensation reaction to form oligosiloxane bonds, obtaining a crosslinked porous body;
a washing and drying step in which the crosslinked porous body is washed with water and dried; and
wherein the electrolyte solution includes a LiPF6-containing electrolyte or another fluorine (F)-containing lithium salt electrolyte.
Akatsu discloses a method for producing a separator for an electricity storage device, comprising the following steps a stretching step in which the molded sheet is subjected to biaxial stretching to a 20-fold to 250-fold area increase to form a stretched sheet (TABLE 1, [0038]); a crosslinking step in which the affinity-treated porous body is contacted with a mixture of an organometallic catalyst and water, or is immersed in a base solution or an acid solution and subjected to silane dehydration condensation reaction to form oligosiloxane bonds, obtaining a crosslinked porous body (see catalysts, [0021]); and a washing and drying step in which the crosslinked porous body is washed with water and dried (see dried, [0020]); wherein the electrolyte solution includes a LiPF6-containing electrolyte or another fluorine (F)-containing lithium salt electrolyte (see electrolytic solution, [0032]) to improve the puncture strength and reduce the crosslinking time ([0021], [0022]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Emori with the stretching step, crosslinking step, and washing and drying step of Akatsu in order to improve the puncture strength and reduce the crosslinking time.
Modified Emori does not explicitly disclose:
an affinity treatment step in which the heat-treated porous body is immersed in an organic solvent that is amphiphilic for water and organic materials, and
the liquid affinity of the heat-treated porous body is increased to obtain an affinity-treated porous body impregnated with the organic solvent;
Call discloses a method for producing a separator for an electricity storage device, comprising an affinity treatment step in which the heat-treated porous body is immersed in an organic solvent that is amphiphilic for water and organic materials, and the liquid affinity of the heat-treated porous body is increased to obtain an affinity-treated porous body impregnated with the organic solvent to improve the wettability of the separator (see wetting agents, [0015]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Emori with the affinity treatment step of Call in order to improve the wettability of the separator.
Further modified Emori does not explicitly disclose:
the affinity-treated porous body is immersed in a base solution containing alkali metal hydroxides or alkaline earth metal hydroxides.
Anker discloses a crosslinking step in which an article is immersed in a base solution containing alkali metal hydroxides or alkaline earth metal hydroxide, and conducting a silane dehydration condensation reaction to form oligosiloxane bonds (see catalyst compound, [0025]) to reduce the environmental impact and hazard of the crosslinking step (see catalyst, [0008]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the crosslinked porous body of further modified Emori with the alkali metal hydroxides or alkaline earth metal hydroxides of Anker in order to reduce the environmental impact and hazard of the crosslinking step.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (JP 2001-176484 A) in view of Akatsu (JP 11-172036 A), Call (US 2008/0118827 A1), and Anker (EP 2562767 A1) as applied to claim(s) 1 above, and further in view of Park et al. (US 2016/0126518 A1, hereinafter Park).
Regarding claim 3, modified Emori discloses all claim limitations set forth above, but does not explicitly disclose a method for producing a separator for an electricity storage device:,
wherein the separator for an electricity storage device comprises a microporous membrane having a melted membrane rupture temperature of 180° C to 220° C as measured by thermomechanical analysis.
Park discloses a microporous membrane having a melted membrane rupture temperature of 180° C to 220° C as measured by thermomechanical analysis (see TMA, [0071]) to improve melt integrity and dimensional stability (see separator, [0097]). Emori and Park are analogous art because they are directed to separators for electricity storage devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Emori with the melted membrane rupture temperature of Park in order to improve melt integrity and dimensional stability.

Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive.
Applicants argue Call cannot be easily combined with Emori or Akatsu since Call only focuses on the conventional "dry porous method" (P8/¶6). Emori discloses wet methods and dry methods can both be used to form microporous membranes (see manufacturing method, [0015]). Call also discloses wet methods and dry methods can both be used to form microporous membranes (see micropores, [0021]). Therefore, Call can be easily combined with Emori or Akatsu since both Emori and Call disclose wet methods and dry methods can both be used to form microporous membranes.
Applicants argue Call does not disclose or teach the claimed affinity-treatment (P8/¶6, P9/¶1, P10/¶1). Call discloses a method for producing a separator for an electricity storage device, comprising an affinity treatment step in which the heat-treated porous body is immersed in an organic solvent that is amphiphilic for water and organic materials, and the liquid affinity of the heat-treated porous body is increased to obtain an affinity-treated porous body impregnated with the organic solvent to improve the wettability of the separator (see wetting agents, [0015]). Emori discloses a heat treatment step in which the porous body is subjected to heat treatment and subjected to stretching and relaxation in a transverse direction (see heat set, [0035]). Therefore, the combination suggests the claimed affinity-treatment.
Applicants argue none of the cited references describe steps (4) and (7) of the claimed method (P9/¶¶1, 2). Emori discloses a heat treatment step in which the porous body is subjected to heat treatment and subjected to stretching and relaxation in a transverse direction, which is perpendicular to a machine direction of the porous body, to obtain a heat-treated porous body (see heat set, [0035]). Akatsu discloses a washing and drying step in which the crosslinked porous body is washed with water and dried (see dried, [0020]). Therefore, Emori describe step (4) and Akatsu describe step (7).
Applicants argue Akatsu does not describe step (6) (P9/¶1, P10/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Anker discloses a crosslinking step in which an article is immersed in a base solution containing alkali metal hydroxides or alkaline earth metal hydroxide, and conducting a silane dehydration condensation reaction to form oligosiloxane bonds (see catalyst compound, [0025]) to reduce the environmental impact and hazard of the crosslinking step (see catalyst, [0008]). Therefore, the combination suggest step (6).
Applicants argue the results yielded by the claimed method are unexpected in view of the cited references (P10/¶3). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). It is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding unexpected results must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001." As set forth in § MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the sheet-forming step, the stretching step, the porous body-forming step, the heat treatment step, the affinity treatment step, the crosslinking step, and the washing and drying step. Therefore, the applicants have not demonstrated that the claimed method yields unexpected results.
Applicants argue Park does not cure these deficiencies because it relies on an extrusion method similar to Call as opposed to the immersion method as set forth in the amended claims (P10/¶4). Note that while Park does not disclose all the features of the present claimed invention, Park is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely melted membrane rupture temperature, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725